Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas Cleary (Reg. # 75408) on May 23, 2022.  
2.	The application has been amended as follows: 
Claim 1.	(Currently Amended) An antenna system comprising:
one or more processors; 
memory storing instructions;
	a radome;
	a first radiating element located within the radome;
	a first frequency responsive component (FRC) coupled to the first radiating element, the first FRC to pass a first signal associated with a first frequency and to filter a second signal associated with a second frequency that is higher than the first frequency, wherein the first FRC is configured to receive the first signal and the second signal via a first pathway to the first radiating element;
	a second radiating element located within the radome, the second radiating element being different than the first radiating element; and 
	a second FRC coupled to the second radiating element, the second FRC to pass a third signal associated with a third frequency that is higher than the second frequency and to filter a fourth signal associated with a fourth frequency that is higher than the third frequency, wherein the second FRC is configured to receive the third signal and the fourth signal via a second pathway to the second radiating element, 
the instructions causing the one or more processors to:
receive an instruction, from a node in a network, to operate at a fifth frequency using a fifth signal associated with the fifth frequency, the instruction being a first transmission and the fifth signal being a second transmission that is different than the first transmission;
determine a radiating element of a plurality of radiating elements located within the radome in which to filter the fifth signal from being transmitted based at least in part on the instruction; and
adjust a cut-off frequency threshold of an FRC associated with the radiating element of the plurality of radiating elements, wherein adjusting the cut-off frequency threshold of the FRC causes an aperture value associated with the antenna system to remain within a threshold value when operating at the fifth frequency.

Claims 8-11, 13-17 and 19-23 are canceled. 

Claim 24.	(New) A method for operating in a device comprising:
	passing, via a first frequency responsive component (FRC) coupled to a first radiating element, a first signal associated with a first frequency and filtering a second signal associated with a second frequency that is higher than the first frequency, wherein the first FRC is configured to receive the first signal and the second signal via a first pathway to the first radiating element;
	passing, via a second FRC coupled to a second radiating element that is different than the first radiating element, a third signal associated with a third frequency that is higher than the second frequency and filtering a fourth signal associated with a fourth frequency that is higher than the third frequency, wherein the second FRC is configured to receive the third signal and the fourth signal via a second pathway to the second radiating element, 
	receiving an instruction, from a node in a network, to operate at a fifth frequency using a fifth signal associated with the fifth frequency, the instruction being a first transmission and the fifth signal being a second transmission that is different than the first transmission;
	determining a radiating element of a plurality of radiating elements in which to filter the fifth signal from being transmitted based at least in part on the instruction; and
	adjusting a cut-off frequency threshold of an FRC associated with the radiating element of the plurality of radiating elements, wherein adjusting the cut-off frequency threshold of the FRC causes an aperture value associated with an antenna system to remain within a threshold value when operating at the fifth frequency.

Claim 25. (New) The method as recited in claim 24, wherein the antenna system comprises a wide band passive array antenna.

	Claim 26. (New) The method as recited in claim 24, wherein the first frequency is associated with a first aperture value, the second frequency is associated with a second aperture value, the third frequency is associated with a third aperture value, and the fourth frequency is associated with a fourth aperture value.

	Claim 27. (New) The method as recited in claim 26, wherein at least one of the first FRC or the second FRC causes the first aperture value, the second aperture value, the third aperture value, and the fourth aperture value to be substantially similar. 

Claim 28. (New) The method as recited in claim 24, wherein the antenna system comprises at least one of a linear array or a two-dimensional planar array.

Claim 29. (New) The method as recited in claim 24, wherein at least one of the first FRC or the second FRC comprise a low pass filter.

Claim 30. (New) A device comprising:
one or more processors; 
memory storing instructions;
           a radome;
	a first radiating element located within the radome;
	a first frequency responsive component (FRC) coupled to the first radiating element, the first FRC to pass a first signal associated with a first frequency and to filter a second signal associated with a second frequency that is higher than the first frequency, wherein the first FRC is configured to receive the first signal and the second signal via a first pathway to the first radiating element;
	a second radiating element located within the radome, the second radiating element being different than the first radiating element; and 
	a second FRC coupled to the second radiating element, the second FRC to pass a third signal associated with a third frequency that is higher than the second frequency and to filter a fourth signal associated with a fourth frequency that is higher than the third frequency, wherein the second FRC is configured to receive the third signal and the fourth signal via a second pathway to the second radiating element, 
the instructions causing the one or more processors to:
receive an instruction, from a node in a network, to operate at a fifth frequency using a fifth signal associated with the fifth frequency, the instruction being a first transmission and the fifth signal being a second transmission that is different than the first transmission;
determine a radiating element of a plurality of radiating elements located within the radome in which to filter the fifth signal from being transmitted based at least in part on the instruction; and
adjust a cut-off frequency threshold of an FRC associated with the radiating element of the plurality of radiating elements, wherein adjusting the cut-off frequency threshold of the FRC causes an aperture value associated with the antenna system to remain within a threshold value when operating at the fifth frequency.

Claim 31. (New) The device as recited in claim 30, wherein the antenna system comprises a wide band passive array antenna.

	Claim 32. (New) The device as recited in claim 30, wherein the first frequency is associated with a first aperture value, the second frequency is associated with a second aperture value, the third frequency is associated with a third aperture value, and the fourth frequency is associated with a fourth aperture value.

	Claim 33. (New) The device as recited in claim 32, wherein at least one of the first FRC or the second FRC causes the first aperture value, the second aperture value, the third aperture value, and the fourth aperture value to be substantially similar. 

Claim 34. (New) The device as recited in claim 30, wherein the antenna system comprises at least one of a linear array or a two-dimensional planar array.

Claim 35. (New) The device as recited in claim 30, wherein at least one of the first FRC or the second FRC comprise a low pass filter.

Allowable Subject Matter
3.	Claims 1-4, 6-7 and 24-35 are allowed. 
4.	The following is an examiner’s statement of reasons for allowance: 
Consider claims 1, 24 and 30, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious the invention as a whole.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
May 23, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643